Title: From Alexander Hamilton to Caleb Swan, [14 October 1799]
From: Hamilton, Alexander
To: Swan, Caleb


Sir
[Trenton, October 14, 1799]

I send you an account of pay &c due to myself my Secy and Assistant Secretary down to the last of September inclusively which I request you to put in a Train of Adjustment without delay in order that the money which is wanted may be received.
The last item not being within the establishment may require the sanction of the Secy of War to whom I have written on the subject.
It may be proper to explain the charge of Postage. The Officers who regularly communicate with me are instructed to indorse their letters “On public service” with the addition of their respective names, and in all these cases the Post Master at New York keeps an account which is paid by E Stevens Esq Agent of the War Department. But numerous letters are received on public service from persons not in the usual line of communication which cannot be foreseen and consequently cannot come within that arrangement. My Assistant Secy keeps the account of this kind of postage and from time to time pays for it to the Penny-Post Man & takes his receipts. Of course the money is furnished by me & is a proper charge against the UStates.
With great consideration   I am Sir Yr.   Obed ser
Caleb Swan Esq
